Citation Nr: 1122514	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  98-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement for service connection for residuals of a ganglion cyst of the right wrist and right wrist neuritis due to a neuroma to include as secondary to residuals of a right wrist fracture.

2.  Entitlement for service connection for carpal tunnel syndrome of the right wrist to include as secondary to residuals of a right wrist fracture.

3.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder.

4.  Entitlement to a total disability rating for compensation based on individual unemployability.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 1998 of a Department of Veterans Affairs (VA) Regional Office.

When the claims were first before the Board, in a decision in September 2000, the Board denied a compensable rating for residuals of a right wrist fracture and the claim for a total disability rating.

On appeal of the Board's decision of September 2000 to the United States Court of Appeals for Veterans Claims (Veterans Court), the Veterans Court, in an Order entered in April 2001, vacated the Board's decision for compliance with the then recently enacted Veterans Claims Assistance Act of 2000 (VCAA).

In June 2002, the Board promulgated another decision, denying the claims.  On appeal of the Board's decision of June 2002 to the Veterans Court, the Veterans Court, in an Order entered in June 2003, vacated the Board's decision for compliance with the Veterans Claims Assistance Act of 2000 and the case law interpreting the VCAA.

In accordance with the Veterans Court's Order, in February 2004, the Board remanded the case for further procedural development to ensure VCAA compliance.  In April 2006 and in December 2007, the Board again remanded the case for further evidentiary development.  As the requested procedural and evidentiary development had been completed, no further action to ensure compliance with the remand directives of February 2004, of April 2006, and of December 2007 was required, Stegall v. West, 11 Vet. App. 268 (1998), and the Board decided the claim as to the orthopedic residuals of the right wrist fracture.

Based on the evidence of record, in October 2009, the Board also remanded the case to afford the Veteran VCAA notice and assistance in development of the claim for service connection for residuals of a ganglion of the right wrist and right wrist neuritis due to a neuroma to include as secondary to the service connected residuals of a wrist fracture.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim of service connection for carpal tunnel syndrome and the claim for increase for posttraumatic stress disorder are REMANDED to the RO via the Appeals Management Center in Washington, DC.

A decision on the claim for a total disability rating is deferred until the claim of secondary service connection for carpal tunnel syndrome of the right wrist and the claim for increase for posttraumatic stress disorder are finally adjudicated.


FINDING OF FACT

The ganglion cyst of the right wrist and right wrist neuritis due to a neuroma was not affirmatively shown to have been present in service, the ganglion cyst of the right wrist and right wrist neuritis due to a neuroma, first diagnosed after service, are unrelated to an injury or disease or event in service, and the ganglion cyst of the right wrist and right wrist neuritis due to a neuroma are not caused by or made worse by the service-connected residuals of a fracture of the right wrist.


CONCLUSION OF LAW

The ganglion cyst of the right wrist and right wrist neuritis due to a neuroma were not incurred in or aggravated by service, and ganglion cyst of the right wrist and right wrist neuritis due to a neuroma are not proximately due to or aggravated by the service-connected residuals of a right wrist fracture.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.310(a) (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

On the claim of service connection for a ganglion of the right wrist and right wrist neuritis due to a neuroma, the RO provided pre-adjudication VCAA notice by letter, dated in January 2010.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was also notified of the evidence necessary to substantiate a claim of secondary service connection, that is, evidence of a relationship between the claimed condition and a service-connected condition.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers.  The Veteran was afforded VA examinations in December 2008 and December 2009 and VA medical opinion was obtained. 

The Board has reviewed the examination reports and medical opinion and finds that the reports and opinion are adequate to decide the claim of service connection, because the reports and opinion are based on medical history and physical examination and the VA examiners considered the Veteran's statements. 


See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §  1110 as implemented in 38 C.F.R. § 3.303 and 38 C.F.R. § 3.310.





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability that is caused by or aggravated by a service-connected disability, commonly referred to as secondary service connection.  38 C.F.R. § 3.310(a).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran served in combat.

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of an injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury.  


So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b).  The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (1996)). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

On entrance examination in November 1968, the Veteran gave a history of a right wrist fracture, which had healed.  There was no history or finding of a cyst or nerve damage.  

The service treatment records show that from February through April 1969 the Veteran sought treatment after twisting his right wrist with heavy lifting.  X-rays showed an old fracture, but otherwise the X-rays were unremarkable.

After service, in rating decision in January 1973, the RO granted service connection for residuals of a right wrist fracture and assigned a noncompensable rating. 

On VA examination in July 1992, the Veteran stated he fractured his right wrist when he was 10 years old and was in a cast for 4 to 6 weeks.  The VA examiner noted a bony protrubance at the dorsum of the right wrist, which was described as a small ganglion cyst. The diagnosis was a healed fracture of the right wrist and an asymptomatic ganglion cyst. 

On VA examination in April 1995, the Veteran described some occasional and mild stiffness in his right wrist, but otherwise he had no other wrist complaints.  On physical examination the right wrist was normal in appearance. The reflexes in the upper extremities were equal and active.  Sensation was intact and circulation was normal.  There was no loss of gripping power.  The VA examiner concluded that there was no significant degree of wrist disability.

Records of Kaiser Permanente from 1988 to 1995 show that in May 1995 the Veteran complained of chronic wrist pain.

VA records show that in April and in May 1996 the Veteran complained of intermittent swelling and numbness and tingling in his right hand.  In May 1996, the assessments were probable carpal tunnel syndrome and a ganglion cyst.

On VA examination in October 1996, the Veteran indicated that his right wrist condition was aggravated by service.  The VA examiner commented that the Veteran had no particular treatment since service and that actual examination of the right wrist was entirely normal except for some vague tenderness over the dorsum of the wrist.  The diagnosis was low grade chronic strain of the right wrist. 

Records from Kaiser Permanente show that in November 1996 electrodiagnostic testing was consistent with tendonitis.  In January 1997, the Veteran had developed a large mass on the dorsal aspect of the wrist, which was consistent with a ganglion cyst.  X-rays revealed degenerative changes suggesting the possibility of dorsiflexion carpal instability.  In April 1997, the ganglion cyst was removed.  In late 1996 and early 1997 the Veteran was treated for complaints of pain in the right wrist due to the ganglion cyst. 

On VA examination in April 1997, the Veteran stated he had the small cyst in his right wrist since 1968 and it had bothered him until it was removed.  

VA records show that in 2007 the Veteran complained of persistent pain and occasional swelling of the right hand with numbness and tingling.  On physical examination, the pulses were intact.  Sensation was within normal limits.  The Tinel's sign for carpal tunnel syndrome was negative.  No mass was appreciated.  Electrodiagnostic tests were compatible with a very mild digital neuropathy of the 2nd digit of the right hand of uncertain clinical significance.  X-rays in October 2007 revealed an old fracture deformity at the base of the 5th metacarpal.

In December 2008, the Veteran underwent surgery for a neuroma of the right wrist. The surgeon noted that a branch of the cutaneous nerve was transected and resulted in a neuroma. 

On VA neurology examination in December 2008, history included the removal of ganglion cysts on two occasions.  The examiner stated that the neuroma was due to the surgeries for the ganglion cysts.  The examiner did not find any neurological deficit directly attributable to the fractured right wrist and the neurological changes were all secondary to idiopathic polyneuropathy.  The diagnoses were idiopathic polyneuropathy, metabolic in origin, causing glove and stocking hypesthesia.

On VA orthopedic examination in January 2009, the VA examiner stated that it was more likely than not that the cyst was related to the right wrist fracture and the surgical removal of the cyst led to nerve entrapment, leading to neuritis.  

VA records show that in February 2010 the Veteran underwent an EMG.  The physician conducting the study concluded that the Veteran had right carpal tunnel syndrome. In December 2010, the same physician, having reviewed the entire claims file, seven volumes, reached several conclusions.  The physician recounted that the Veteran fractured his right wrist as a child and that he had problems with the ganglion cyst in the 1990s, more than thirty years later.  Therefore, there was a less than 50% probability that the ganglion cyst was related to or secondary to the right wrist fracture.  The physician conclude that the post surgical scarring from the removal of the ganglion cyst lead to a neuroma and that it was at least as likely as not, the neuroma was due to mechanical irritation with surrounding post surgical scar tissue.  

Analysis

On the basis of the service treatment records alone, a ganglion cyst of the right wrist and right wrist neuritis due to a neuroma were not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b)
Chronicity and Continuity of Symptomatology

The Veteran has asserted that he has had symptoms of a ganglion cyst since service.  Although the Veteran is competent to describe symptoms, the assertion of continuity is not credible because the Veteran's most recent statements and testimony of continuity are inconsistent with the other evidence of record.  For instance, there was no complaint, finding, history, treatment, or diagnosis of a ganglion cyst or neuroma during service.  

For over 20 years, he did not seek treatment for a ganglion cyst or a neuroma and there is no mention of a ganglion cyst until July 1992 and a neuroma until shortly before surgery in December 2008.  Not until April 1997 did the Veteran state he had the small cyst in his right wrist since 1968 and it had bothered him until its recent removal.  He did not, however, provide the same history to his caregivers before the 1997 VA examination including an earlier VA examination in October 1996 and to the physicians who diagnosed the cyst in January 1997 and removed the ganglion cyst in April 1997.  No evidence of a ganglion cyst was found in VA examinations in April 1995.  The Board acknowledges that the Veteran has reported pain over the years, but there is no evidence that the symptoms were attributable to a ganglion cyst as opposed to other causes such as a direct residual of the right wrist fracture.

Therefore, the Board finds that the Veteran's history and the findings more contemporaneous with service to be more probative than the most recent assertions made years after service.

Also, the absence of evidence of symptoms since service and to 2002 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

In this case, the lack of continuity of symptomatology in the record outweighs the Veteran's statements and testimony of continuity made in conjunction with his current claim.

Also, while the Veteran is competent to report a contemporaneous medical diagnosis, the first contemporaneous documentation of record of a ganglion cyst was in 1992, many years after service.

38 C.F.R. § 3.303(d)

First Diagnosed after Service

Furthermore, although the Veteran is competent to describe his symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between the ganglion cyst and the right wrist fracture, competent evidence is still required to substantiate the claim.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159.

To the extent the Veteran's statements are offered as a lay opinion on causation, that is, an association between a ganglion cyst and residuals of a right wrist fracture, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

In this case, the cause of the ganglion cyst cannot be determined by the Veteran as a lay person based on an inference, which is based personal observation without having specialized education, training, or experience.






And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of ganglion cyst, where there are several potential causes.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of ganglion cyst is not admissible as evidence.

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis of by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's ganglion cyst to service.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim based on theories of continuity of symptomatology under 38 C.F.R. § 3.303(b) and under 38 U.S.C.A. § 3.303(d) (service connection based on the initial diagnosis after service) and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.310

Secondary Service Connection

In this case, there is competent evidence in favor of causation, that is, the opinion of the VA examiner in January 2009, and competent evidence against causation, the opinion of a VA physician in December 2010.

The guiding factors in evaluating the adequacy and probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The Board finds that the VA health-care providers in 2007 and in 2010 are suitably qualified through education, training, or experience to offer an opinion on causation in this case.  38 C.F.R. § 3.159.

The Board, however, rejects the favorable opinion of the VA examiner in January 2009 because it is based solely upon his clinical examination and interview with the Veteran.  The Veteran's history at that time was inconsistent with the medical records, which did not reveal any ganglion cyst at any time during service.  Furthermore, there is no evidence of the cyst until 1992.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, as the VA examiner's opinion is based upon an incorrect factual premise, it has little probative value.

As the opinion of the VA physician, the physician explained that the Veteran fractured his right wrist as a child and that he had problems with the ganglion cyst in the 1990s, more than thirty years later.  Therefore, there was a less than 50% probability that the ganglion cyst was related to or secondary to the right wrist fracture.  The physician conclude that the post surgical scarring from the removal of the ganglion cyst lead to a neuroma and that it was at least as likely as not, the neuroma was due to mechanical irritation with surrounding post surgical scar tissue. 

As the opinion is based upon the significant facts of the case, namely, the service treatment records and the post-service records, pertaining to the ganglion cyst, and as the physician offered a rationale for the conclusion reached in the opinion, the Board finds that the opinion adequately addresses the question of secondary service connection, that is, whether the service-connected right wrist fracture caused or aggravated the ganglion cyst.

In light of the foregoing, the Board finds that the opinion of the VA physician is persuasive evidence against the claim.  Accordingly, the weight of the medical evidence is against an association or link between the right wrist fracture and the subsequent ganglion cyst which in turn lead to the neuroma and neuritis.



For the above reasons, the preponderance of the evidence is against the claim of service connection for residuals of a ganglion cyst of the right wrist and right wrist neuritis on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, and on a secondary basis under 38 C.F.R. § 3.310, and the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply.


ORDER

Service connection for residuals of a ganglion cyst of the right wrist and right wrist neuritis to include as secondary to residuals of a right wrist fracture is denied. 


REMAND

In December 2010, the VA physician, who had reviewed the Veteran's file, raised the question of secondary service connection for right carpal tunnel syndrome, because the VA physician concluded it was as likely as not carpal tunnel syndrome was related to or caused by the right wrist fracture.  Since the claim has not been adjudicated by the RO in the first instance, further development is needed under the duty to assist. 

Also, the Veteran has a pending claim for increase for service-connected posttraumatic stress disorder, which needs to be adjudicated before the Board can decide the claim for a total disability rating. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA notice on the claim of secondary service connection and then develop the claim for service connection for right carpal tunnel syndrome secondary to the service-connected right wrist disability. 

2.  Adjudicate the claim for increase for posttraumatic stress disorder.

3.  Once the claim for secondary service connection for right carpal tunnel syndrome and the claim for increase for posttraumatic stress disorder have been adjudicated, then adjudicate the claim for a total disability rating for compensation based on individual unemployability, and, if applicable, on an extraschedular basis.

4.  If any determination remains adverse to the Veteran, then provide the Veteran with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


